ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2014-10-16_ORD_01_NA_00_EN.txt.                       COUR INTERNATIONALE DE JUSTICE


                          RECUEIL DES ARRÊTS,
                   AVIS CONSULTATIFS ET ORDONNANCES


                    Délimitation maritime
                     dans l’Océan INDIEN
                           (SOMALIE c. KENYA)


                    ORDONNANCE DU 16 OCTOBRE 2014




                             2014
                      INTERNATIONAL COURT OF JUSTICE


                        Reports of judgments,
                     ADVISORY OPINIONS AND ORDERS


                    Maritime delimitation
                     in THE INDIAN OCEAN
                           (SOMALIA v. KENYA)


                        ORDER OF 16 OCTOBER 2014




4 CIJ1071.indb 1                                       20/04/15 09:28

                                           Mode officiel de citation :
                                  Délimitation maritime dans l’océan Indien
                              (Somalie c. Kenya), ordonnance du 16 octobre 2014,
                                          C.I.J. Recueil 2014, p. 482




                                               Official citation :
                                  Maritime Delimitation in the Indian Ocean
                                (Somalia v. Kenya), Order of 16 October 2014,
                                         I.C.J. Reports 2014, p. 482




                                                                               1071
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071185-2




4 CIJ1071.indb 2                                                                      20/04/15 09:28

                                           16 OCTOBRE 2014

                                            ORDONNANCE




                   Délimitation maritime
                    dans l’Océan INDIEN
                     (SOMALIE c. KENYA)




                   Maritime delimitation
                    in the INDIAN ocean
                     (SOMALIA v. KENYA)




                                           16 OCTOBER 2014

                                               ORDER




4 CIJ1071.indb 3                                             20/04/15 09:28

                                                                                        482




                               INTERNATIONAL COURT OF JUSTICE

                                               YEAR 2014                                          2014
                                                                                               16 October
                                                                                               General List
                                             16 October 2014                                    No. 161

                               MARITIME DELIMITATION
                                IN THE INDIAN OCEAN
                                         (SOMALIA v. KENYA)




                                                 ORDER


                    The President of the International Court of Justice,
                    Having regard to Article 48 of the Statute of the Court and to Arti-
                 cles 44, paragraphs 1 and 4, 45, 48 and 49 of the Rules of Court,
                    Having regard to the Application filed in the Registry of the Court on
                 28 August 2014, whereby the Federal Republic of Somalia instituted pro-
                 ceedings against the Republic of Kenya with regard to a dispute concerning
                     “the establishment of the single maritime boundary between Somalia
                     and Kenya in the Indian Ocean delimiting the territorial sea, exclusive
                     economic zone . . . and continental shelf, including the continental
                     shelf beyond 200 nautical miles” ;
                   Whereas a certified copy of the Application was communicated to
                 Kenya on the day it was filed ;
                   Whereas Somalia notified the Court, in its Application, of the appoint-
                 ment of H.E. Mr. Abdirahman Dualeh Beileh as Agent and of
                 H.E. Mr. Elmi Ahmed Duale as Deputy‑Agent, and, by a letter dated
                 16 September 2014, of the appointment of H.E. Mr. Ali Said Fiqi as
                 Co‑Agent ; whereas, by a letter dated 30 September 2014, Kenya notified
                 the Court of the appointment of H.E. Ms Makena Muchiri as Agent and
                 of the Honourable Githu Muigai as Co‑Agent ;

                  Whereas, at a meeting held by the President of the Court with the
                 Agents of the Parties on 15 October 2014, pursuant to Article 31 of the

                                                                                          4




4 CIJ1071.indb 137                                                                                   20/04/15 09:28

                                   maritime delimitation (order 16 X 14)                    483

                 Rules of Court, those Agents expressed the views of their respective Gov-
                 ernments regarding the time‑limits required in order to prepare the first
                 round of written pleadings ; whereas Somalia requested a time‑limit of
                 nine months from the date of the filing of the Application for the prepa-
                 ration of the Memorial ; whereas Kenya indicated that a period of twelve
                 months would be appropriate for the preparation of its Counter‑
                 Memorial ; whereas Somalia, in an attempt at compromise, proposed that
                 a time‑limit of ten and a half months could be fixed for the filing of each
                 of those pleadings ; and whereas Kenya stated that it could leave the deci-
                 sion thereon to the Court ;
                    Having regard to the views of the Parties,
                     Fixes the following time‑limits for the filing of the written pleadings :

                     13 July 2015 for the Memorial of the Federal Republic of Somalia ;
                 
                     27 May 2016 for the Counter‑Memorial of the Republic of Kenya ; and
                     Reserves the subsequent procedure for further decision.

                   Done in French and in English, the French text being authoritative, at
                 the Peace Palace, The Hague, this sixteenth day of October, two thousand
                 and fourteen, in three copies, one of which will be placed in the archives
                 of the Court and the others transmitted to the Government of the Federal
                 Republic of Somalia and the Government of the Republic of Kenya,
                 respectively.

                   (Signed) Peter Tomka,
                 	President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                                                                                                  5




4 CIJ1071.indb 139                                                                                    20/04/15 09:28

